                  Case 08-12229-MFW              Doc 12725             Filed 06/08/21   Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    --------------------------------------------------------       x
                                                                   :    Chapter 11
    In re:                                                         :    Case No. 08-12229 (MFW)
                                                                   :    (Jointly Administered)
    WASHINGTON MUTUAL, INC., et al.,1                              :
                                                                   :
                         Reorganized Debtors.                      :
                                                                   :
    --------------------------------------------------------       x


     SUPPLEMENTAL OBJECTION OF ALICE GRIFFIN TO EMERGENCY
MOTION OF WMI LIQUIDATING TRUST TO REOPEN THE CHAPTER 11 CASE OF
 WASHINGTON MUTUAL, INC. FOR THE LIMITED PURPOSE OF (I) ENFORCING
THE EXCULPATION, INJUNCTION, RELEASE, AND DISCHARGE PROVISIONS OF
THE DEBTORS’ JOINT CHAPTER 11 PLAN AND CONFIRMATION ORDER AND (II)
                       IMPOSING SANCTIONS

Alice Griffin (“Griffin”), Pro Se, files this supplement to the objection she filed on June 7, 2021

(the “Objection”)2 to the motions of WMI Liquidating Trust (the “Trust”) for orders (i) reopening

WMI’s Chapter 11 case, (ii) shortening the notice and objection period for its emergency motions

(A) to reopen WMI’s Chapter 11 case and (B) to enforce the exculpation, injunction, release, and

discharge provisions of WMI’s Chapter 11 plan of reorganization (the “Plan”) against Griffin (the

“Enforcement Motion”), (iii) granting the Enforcement Motion, and (iv) imposition of sanctions

against Griffin (collectively, the “Motions”) and moves for additional relief described herein.

A.           The Trust Has Not Satisfied the Third Circuit’s Criteria for Imposition of Sanctions
             Under 28 U.S.C. § 1927

             1.     In the Third Circuit “’sanctions may not be imposed under 28 U.S.C. § 1927

(“Section 1927”) absent a finding that counsel's conduct resulted from bad faith, rather than


1
  The Reorganized Debtors, along with the last four digits of each Debtor’s federal tax identification number, were:
(i) Washington Mutual, Inc. (3725); and (ii) WMI Investment Corp. (5395). The Debtor’s principal offices are located
at 1201 Third Avenue, Suite 3000, Seattle, Washington 98101. Former debtor WMI Investment Corp. has been
dissolved.
2
  Capitalized terms not defined herein have the meanings set forth in the Objection.

                                                               1
             Case 08-12229-MFW           Doc 12725      Filed 06/08/21    Page 2 of 5




misunderstanding, bad judgment, or well-intentioned zeal.’” Grider v. Keystone Health Plan

Central, Inc., 580 F. 3d 119, 142 (3d Cir. 2009) (citing LaSalle National Bank v. First Connecticut

Holding Group, L.L.C. XXIII, 287 F.3d 279, 289 (3d Cir. 2002) (citations omitted). “As such,

‘under § 1927, an attorney's `conduct must be of an egregious nature, stamped by bad faith that is

violative of recognized standards in the conduct of litigation.’” Id. (quoting Baker Industries Inc.

v. Cerberus, Ltd., 764 F.2d 204, 208 (3d Cir. 1985)).

       2.      Griffin’s filing of the New York Action does not meet the Third Circuit’s standard

for imposition of sanctions under Section 1927. Griffin exhaustively reviewed the Plan and the

Confirmation Order and determined that she would violate neither document by (a) the act of filing

the New York Action itself or (b) by seeking relief under any of the causes of action therein. As

argued in the Objection, the Plan was designed to protect ‘Released Parties’ from ‘Released

Claims’ (i.e., claims that had been resolved pre-confirmation and/or released under Section 41.6),

not to protect non-Released Parties like the Trust or Mr. Cooper (neither of which existed pre-

confirmation) from liability for post-confirmation actions affecting rights created upon

confirmation (i.e., rights in Legacy Interests).

       3.      Further, Griffin filed the New York Action in good faith from her sincere belief

that she is entitled to the relief requested therein. Moreover, as stated in the Objection, none of

the Counts in the New York Action nor the facts and issues underlying those Counts is the same

as the claims and issues raised in Griffin’s appeals. Therefore, Griffin did not suffer from

misunderstanding or bad judgment in filing the New York Action; she based on her valid

interpretation of the Plan documents and common law precedents bearing on the Counts, and there

was nothing ‘egregious’ or even untoward in filing the New York Action or its contents.




                                                   2
                  Case 08-12229-MFW                 Doc 12725          Filed 06/08/21          Page 3 of 5




B.          Pursuant to 28 U.S.C. § 455(a) Griffin Moves for an Order of this Court Recusing
            Itself From Determining the Motions

            4.       This court denied the Objection on the basis of laches, which the court raised sua

sponte.3 It is Third Circuit law that a court may not interpose an affirmative defense. Zelson v.

Thomforde, 412 F. 2d 56 (3rd Cir. 1969). There is no question that this ruling helped the Trust and

harmed Griffin. As stated by the Third Circuit, “[a] party seeking recusal need not show actual

bias on the part of the court, only the possibility of bias.... Under 28 U.S.C. § 455(a) (“Section

455(a)”), if a reasonable man, were he to know all the circumstances, would harbor doubts about

the judge's impartiality under the applicable standard, then the judge must recuse.” (Emphasis

added.) Selkridge v. United of Omaha Life Insurance Company, 360 F. 3d 155, 167 (3rd Cir. 2004)

(citing In re Prudential Ins. Co. of America Sales Practices Litigation, 148 F.3d 283, 343 (3d

Cir.1998) (internal quotations omitted); see Massachusetts School of Law at Andover, Inc. v.

American Bar Association, 107 F.3d 1026, 1042 (3d Cir.1997) (“The standard for recusal is

whether an objective observer reasonably might question the judge's impartiality.”)).

            5.       The Third Circuit has also held that: “[i]n the absence of actual bias, [courts] look

to whether [a] judge must recuse because ‘[her] impartiality might reasonably be questioned’.

Section 455(a). In determining whether recusal is required under this provision, [courts] must

apply an objective standard. As we have recently stated, under section 455(a), ‘a judge should

recuse [herself] where a reasonable man knowing all the circumstances would harbor doubts

concerning the judge's impartiality’”. Edelstein v. Wilentz, 812 F. 2d 128, 131 (3rd Cir. 1987)

(citing United States v. Dalfonso, 707 F.2d 757, 760 (3d Cir.1983).

            6.       Applying the Third Circuit’s criteria to the instant case, requires recusal. Jurists

are people, and the law presumes that a person intends the necessary and natural consequences of


3
    As set forth in Griffin’s appellate filings the Trust failed to raise laches in either its pleadings or at the Hearing.

                                                                3
            Case 08-12229-MFW           Doc 12725       Filed 06/08/21     Page 4 of 5




his acts. United States v. Continental Group, Inc., 603 F. 2d 444, 461 (3rd Cir. 1969) (citing United

States v. United States Gypsum Co., 438 U.S. 422, 98 S.Ct. 2864 (1978)).

       7.      It was foreseeable that invoking laches sua sponte would help the Trust and harm

Griffin. Therefore, a reasonable person would presume this court intended to help the Trust at

Griffin’s expense and would infer partiality for the Trust. Finally, a reasonable person would also

infer that a court might disfavor appeal of its rulings as a slight on its judicial integrity and

competence, and therefore conclude that this court is not indifferent to Griffin’s appeals, which

highlighted this court’s violation of Zelson. Accordingly, as this court’s disinterestedness and

neutrality are in question, under Third Circuit precedent it must recuse itself.

       8.      Therefore, Griffin requests an order of this court recusing itself from determining

the Motions.

Dated: June 8, 2021
New York, New York

                                                Respectfully Submitted,

                                                /s/ Alice Griffin______________________

                                                121 East 12th Street, #7C
                                                New York, New York 10003
                                                (646) 337-3577
                                                griffincounselpc@earthlink.net




                                                  4
             Case 08-12229-MFW         Doc 12725         Filed 06/08/21    Page 5 of 5




                                CERTIFICATE OF SERVICE

       I, Alice Griffin, certify that on June 8, 2021, I caused the foregoing supplemental objection

to be served upon the parties named below in the manner indicated.


 Via Email

 Brian S. Rosen, Esq.                                T. Patrick Tinker, Esq.
 Proskauer Rose LLP                                  Office of the United States Trustee
 Eleven Times Square                                 United States District Court
 8th Avenue and 41st St                              J. Caleb Boggs Federal Building
 New York, New York 10036-8299                       844 N. King Street, Ste. 2207
 brosen@proskauer.com                                Wilmington, Delaware 19801
                                                     thomas.p.tinker@usdoj.gov
 Marcos Ramos, Esq.
 Cory Kandestin, Esq.
 Richards Layton & Finger PA
 One Rodney Square
 920 N King Street
 Wilmington, Delaware 19801
 ramos@rlf.com
 Kandestin@rlf.com




                                                 5
